Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 13, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Liu et al. (US 20080312830).
In regards to claim 1, Liu teaches a driving assistance method for a road vehicle (1) (Fig 3, Fig 12), the driving assistance method comprising the steps of: 
detecting, within a traffic scene including the road vehicle (1), a set of road users and, for each road user of the set of road users, a current state including a current speed and a current position; ([0049], [0071] at step 302, vehicle system receives sensor data that can detect other approaching principals. [0093] the current state of the principal includes the principal’s location and velocity.)
assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users; ([0067] a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models.)

determining a risk of collision of the road vehicle (1) with a road user of the set of road users, based on the probabilistically estimated belief state of each road user of the set of road users; ([0101] at step 1210, if preliminary assessed risk is sufficiently high, system triggers secondary assessment.) and 
outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold. ([0104] once risk is assessed, if sufficiently high can output a warning.)

In regards to claim 2, Liu teaches the driving assistance method of claim 1, wherein the belief state is probabilistically estimated for each road user of the set of road users by the data processor (103) ([0100] estimates for each principal.)performing the steps of: 
estimating a probability of each action from a set of alternative subsequent actions for each road user of the set of road users, using the behavioral model assigned to each road user of the set of road users; ([0100] at step 1206 segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and position using a behavioral model. This includes 
calculating each alternative subsequent state resulting from each action of the set of alternative subsequent actions for the corresponding road user. ([0100] at step 1206 segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and position using a behavioral model. This includes calculating alternative subsequent states resulting from each action.) 

In regards to claim 3, Liu teaches the driving assistance method of claim 2, wherein the finite plurality of behavioral models comprises a dynamic behavioral model with at least one dynamic feature for taking into account a state of a road user other than the road user to which the dynamic behavioral model is assigned. ([0144] principals are associated with a library of models, including a dynamics model, which includes how the driver acts based on interactions with the environment of the vehicle. This is a dynamic behavioral model that takes into account a state of a road user other than the road user to which the dynamic model is assigned.)

In regards to claim 7, Liu teaches the driving assistance method of claim 3, wherein the at least one dynamic feature comprises a time-headway and/or a time-to-collision between the road user to which the dynamic behavioral model is assigned and another road user. ([0144] model specifies the driver’s mental state including how the driver acts based on the surrounding environment. One of ordinary skill in the art would have recognized this includes an estimate of the time-to-collision, as 

In regards to claim 8, Liu teaches the driving assistance method of claim 3, wherein the dynamic behavioral model is a dynamic behavioral model learned from observed road user behavior using a machine learning algorithm. ([0145] system may be independent of training information or statistical learning and training data may instead be used to improve the models. A statistical learning model using training data is a type of machine learning algorithm.)

In regards to claim 9, Liu teaches the driving assistance method of claim 2, wherein each behavioral model of the finite plurality of behavioral models is associated with a cost function for calculating a cost of a subsequent action from a current state, and wherein the probability of an action from a set of alternative subsequent actions for a given road user is estimated as one minus the ratio of a cost of the action to the sum total of costs of the set of alternative subsequent actions, according to the cost function associated with a behavioral model assigned to the given road user. ([0148] can use models based on attentiveness, vehicle dynamics, and driver mental state. Each of these must incorporate cost functions. In order to determine a vehicle has a higher probability of doing any given action, the benefits of that action must be weighed against something, which is a cost action. For example, [0150] a relaxed slotcar model predicts the vehicle follows the path of the road but may deviate from the path, but a deviation may include a potential for collision. Further, [0153] an alertness model may tend towards the driver becoming more alert or less alert depending on the determined initial state, which changes their probabilities for taking any given action, and is therefore associated with a cost function as well. [0155] a rational decision model may weigh a drivers likelihood of making a correct driving maneuver versus incorrect driving maneuver, which is another cost function. Further, if 

In regards to claim 10, Liu teaches the driving assistance method of claim 2, wherein the traffic scene comprises a multi-lane road, and the set of alternative subsequent actions for each road user of the set of road users comprises lane and/or speed changes. ([0155] model may include predicting the driver of a principal will step on the brake or take a correct maneuvering action. Additionally, model may predict driver will step on the gas pedal or make an incorrect maneuver. This is a speed change. Further, one of ordinary skill would have recognized that, as no road is specified, a multi-lane road is equally valid as a single lane road to the teachings of Liu, and that a maneuvering action may include a lane change.)

In regards to claim 11, Liu teaches the driving assistance method of claim 1, wherein the step of assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users is carried out, by a data processor, based on behavior by each road user of said set of road users prior to the current states. ([0148] model is selected based on principal’s previous states.)

In regards to claim 13, Liu teaches a driving assistance system (100) for a road vehicle (1) (Fig 23, [0049] system on a vehicle), the driving assistance system (100) comprising: 
a sensor set (101) for detecting, within a traffic scene including the road vehicle (1), a set of road users and, for each road user of said set of road users, a current state including a current speed and a current position; ([0049] vehicle is equipped with a number of sensors that can detect other 
a data storage device (102) for a database comprising a finite plurality of behavioral models; ([0224] storage device 2308 stores programs and applications for collision warning system. One of ordinary skill would have understood the models are stored in the storage device as well and may be included in the applications and programs.)
a data processor (103), connected to the sensor set (101) and to the data storage device (102), for assigning a behavioral model, from among the finite plurality of behavioral models, to each road user of the set of road users, probabilistically estimating, for each road user of the set of road users, a belief state comprising a set of alternative subsequent states and corresponding probabilities, each alternative subsequent state including a speed and a position, according to the behavioral model assigned to each road user of the set of road users, and determining a risk of collision of the road vehicle (1) with a road user of said set of road users, based on the probabilistically estimated belief state of each road user of the set of road users; ([0224] processor 2304. [0067] a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models. [0100] at step 1206 segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and position using a behavioral model. [0098] performed by reasoning later 208 using preliminary assessor 204.) and 
an output device (104,105), connected to the data processor (103), for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined 

In regards to claim 14, Liu teaches a road vehicle (1) comprising a driving assistance system (100) according to claim 13. ([0203] part of a system that attempts to assist the driver.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kalik (US 20080084283).
In regards to claim 4, Liu teaches the driving assistance method of claim 3.
Liu does not teach: wherein the step of estimating the probability of each action from the set of alternative subsequent actions for each road user of the set of road users is carried out using a dynamic behavioral model taking into account at least a previously calculated occupancy probability distribution of the set of road users.
However, Kalik teaches a vehicle collision warning system based on probability models that uses a current world model representative of the environment around the vehicle based on probability distributions and estimates compared with a previous world model ([0022], [0028], [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating the teachings of Kalik, 
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer. 

In regards to claim 5, Kalik teaches the current world model may be compared to a previous world model to determine changes and uses the models of behavior of the vehicle ([0028], [0029]). The world model is an occupancy probability distribution that one of ordinary skill in the art would have understood is calculated based for each successive timestep.
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu, as already modified by Kalik, by further incorporating the teachings of Kalik, such that the current world model is determined at successive timesteps and compared with the previous world model. 
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of knowledge common in the art and common sense.
In regards to claim 6, Liu teaches the driving assistance method of claim 3.
Liu also teaches preliminary assessment determines a basis for which scenarios deserve specialized assessment, which is prioritizing the road users before further determining the probability of 
Liu does not teach:
 comprising a step of sorting the set of road users by order of decreasing driving priority, before the step of estimating a probability of each action from a set of alternative subsequent actions, which is successively carried out for each road user of the set of road users following the order of decreasing driving priority.
However one of ordinary skill in the art would have understood that a vehicle will likely prioritize analyzing closer vehicles over farther vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating teachings common in the art, such that the method includes a step of prioritizing determining information about and probabilities associated with principals closer to the primary principal before the probability of actions of each principal is determined.
The motivation to do so is that, as one of ordinary skill in the art would have recognized, a vehicle nearby may interact with an own vehicle sooner than a vehicle farther away, and thus processing should likely focus on the closer vehicle first to ensure safety. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kalik and knowledge common in the art.
In regards to claim 12, Liu teaches the driving assistance method of claim 11.
Liu does not teach: wherein, to assign to a road user a behavioral model from among the finite plurality of behavioral models, an aggregated probability of a prior trajectory of the road user, including 
However, Kalik teaches each model may be used to assess estimates of the position of an object, which may include a probability ([0022]). These estimates are used to build a current world model, which is then compared with a previous world model ([0028], [0029]). This aggregates the probabilities of prior trajectories of the road user by comparing them with current predictions. 
Further, one of ordinary skill in the art would have recognized the highest probability option should be selected as it is the most likely and most reliable option. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating the teachings of Kalik and knowledge common in the art, such that the method includes steps of assessing the position of each object through each model, comparing these assessments to a previous world model, and selecting the highest probability model for potential further analysis. 
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pilarski et al. (US 20170329332) teaches a system and method for controlling a vehicle based on probabilistic behavior models of objects in the environment of the vehicle.
Kindo et al
Simon et al. (US 20060041381) teaches a system and method that predicts the probability of a collision between a vehicle and another object within a predefined region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661